EXHIBIT 10.4

After recording mail to:

PNC Bank, National Association

26901 Agoura Rd., Suite 200

Calabasas Hills, California 91301

PNC Loan No. 310230446

Fannie Mae No. 866765

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND

FIXTURE FILING

This MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Security Instrument”) dated as of
December 30, 2011, is executed by SIR EBT LOFTS, LLC, a limited liability
company organized and existing under the laws of Delaware, as grantor
(“Borrower”), to STEVEN M. LEIGH, as trustee (“Trustee”), for the benefit of PNC
BANK, NATIONAL ASSOCIATION, a national banking association, as beneficiary
(“Lender”).

Borrower, in consideration of (i) the loan in the original principal amount of
$5,590,000.00 (the “Mortgage Loan”) evidenced by that certain Multifamily Note
dated as of the date of this Security Instrument, executed by Borrower and made
payable to the order of Lender (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Note”), (ii) that certain Multifamily
Loan and Security Agreement dated as of the date of this Security Instrument,
executed by and between Borrower and Lender (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
(iii) the trust created by this Security Instrument, and to secure to Lender the
repayment of the Indebtedness (as defined in this Security Instrument), and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents (as defined
in the Loan Agreement), excluding the Environmental Indemnity Agreement (as
defined in this Security Instrument), irrevocably and unconditionally mortgages,
grants, warrants, conveys, bargains, sells, and assigns to Trustee, in trust,
for benefit of Lender, with power of sale and right of entry and possession, the
Mortgaged Property (as defined in this Security Instrument), including the real
property located in Jackson County, State of Missouri, and described in Exhibit
A attached to this Security Instrument and incorporated by reference (the
“Land”), to have and to hold such Mortgaged Property unto Trustee and Trustee’s
successors and assigns, forever; Borrower hereby releasing, relinquishing and
waiving, to the fullest extent allowed by law, all rights and benefits, if any,
under and by virtue of the homestead exemption laws of the Property Jurisdiction
(as defined in this Security Instrument), if applicable.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 1 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
warrant, convey, bargain, sell, and assign the Mortgaged Property, and that the
Mortgaged Property is not encumbered by any Lien (as defined in this Security
Instrument) other than Permitted Encumbrances (as defined in this Security
Instrument). Borrower covenants that Borrower will warrant and defend the title
to the Mortgaged Property against all claims and demands other than Permitted
Encumbrances.

Borrower, and by their acceptance hereof, each of Trustee and Lender covenants
and agrees as follows:

1. Defined Terms.

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument, shall have the following meanings:

“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.

“Enforcement Costs” means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

“Event of Default” has the meaning set forth in the Loan Agreement.

“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 2 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Goods” means all goods which are used now or in the future in connection with
the ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.

“Imposition Deposits” means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.

“Impositions” means

(a) any water and sewer charges which, if not paid, may result in a lien on all
or any part of the Mortgaged Property;

(b) the premiums for fire and other casualty insurance, liability insurance,
rent loss insurance and such other insurance as Lender may require under the
Loan Agreement;

(c) Taxes; and

(d) amounts for other charges and expenses which Lender at any time reasonably
deems necessary to protect the Mortgaged Property, to prevent the imposition of
liens on the Mortgaged Property, or otherwise to protect Lender’s interests, all
as reasonably determined from time to time by Lender.

“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 3 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, default interest, and
accrued interest as provided in the Loan Agreement and this Security Instrument,
advances, costs and expenses to perform the obligations of Borrower or to
protect the Mortgaged Property or the security of this Security Instrument, all
other monetary obligations of Borrower under the Loan Documents (other than the
Environmental Indemnity Agreement), including amounts due as a result of any
indemnification obligations, and any Enforcement Costs.

“Land” means the real property described in Exhibit A.

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.

“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.

“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest in and to all of the following:

(a) the Land;

(b) the Improvements;

(c) the Personalty;

(d) current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;

(e) insurance policies relating to the Mortgaged Property (and any unearned
premiums) and all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;

(f) awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Personalty, or any other part of the Mortgaged Property, including any awards or
settlements resulting from

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 4 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(1) Condemnation Actions, (2) any damage to the Mortgaged Property caused by
governmental action that does not result in a Condemnation Action, or (3) the
total or partial taking of the Land, the Improvements, the Personalty, or any
other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;

(g) contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

(h) Leases and Lease guaranties, letters of credit and any other supporting
obligation for any of the Leases given in connection with any of the Leases, and
all Rents;

(i) earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

(j) Imposition Deposits;

(k) refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);

(l) tenant security deposits;

(m) names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property;

(n) Collateral Accounts and all Collateral Account Funds;

(o) products, and all cash and non-cash proceeds from the conversion, voluntary
or involuntary, of any of the above into cash or liquidated claims, and the
right to collect such proceeds; and

(p) all of Borrower’s right, title and interest in the oil, gas, minerals,
mineral interests, royalties, overriding royalties, production payments, net
profit interests and other interests and estates in, under and on the Mortgaged
Property and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized.

“Permitted Encumbrance” means only the easements or restrictions listed in a
schedule of exceptions to coverage in the Title Policy and Taxes for the current
tax year that are not yet due and payable.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 5 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

“Personalty” means all Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the Improvements now or in the future,
including operating agreements, surveys, plans and specifications and contracts
for architectural, engineering and construction services relating to the Land or
the Improvements, and all other intangible property and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land.

“Prepayment Premium” has the meaning set forth in the Loan Agreement.

“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.

“Title Policy” has the meaning set forth in the Loan Agreement.

“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.

“UCC Collateral” means any or all of that portion of the Mortgaged Property,
whether acquired now or in the future, in which a security interest may be
granted under the UCC.

2. Security Agreement; Fixture Filing.

(a) To secure to Lender, the repayment of the Indebtedness, and all renewals,
extensions and modifications thereof, and the performance of the covenants and
agreements of

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 6 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

Borrower contained in the Loan Documents, Borrower hereby pledges, assigns, and
grants to Lender a continuing security interest in the UCC Collateral. This
Security Instrument constitutes a security agreement and a financing statement
under the UCC. This Security Instrument also constitutes a financing statement
pursuant to the terms of the UCC with respect to any part of the Mortgaged
Property that is or may become a Fixture under applicable law, and will be
recorded as a “fixture filing” in accordance with the UCC. Borrower hereby
authorizes Lender to file financing statements, continuation statements and
financing statement amendments in such form as Lender may require to perfect or
continue the perfection of this security interest without the signature of
Borrower. From and after the occurrence of an Event of Default, Lender shall
have the remedies of a secured party under the UCC, in addition to all remedies
provided by this Security Instrument existing under applicable law. Lender may
exercise any or all of its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability or
validity of Lender’s other remedies. For purposes of the UCC, the debtor is
Borrower and the secured party is Lender. The name and address of the debtor and
secured party are set forth after Borrower’s signature below which are the
addresses from which information on the security interest may be obtained.

(b) Borrower represents and warrants that: (1) Borrower maintains its chief
executive office at the location set forth after Borrower’s signature below, and
Borrower will notify Lender in writing of any change in its chief executive
office within five (5) days of such change; (2) Borrower is the record owner of
the Mortgaged Property; (3) Borrower’s state of incorporation, organization, or
formation, if applicable, is as set forth on Page 1 of this Security Instrument;
(4) Borrower’s exact legal name is as set forth on Page 1 of this Security
Instrument; (5) Borrower’s organizational identification number, if applicable,
is as set forth after Borrower’s signature below; (6) Borrower is the owner of
the UCC Collateral subject to no liens, charges or encumbrances other than the
lien hereof; (7) the UCC Collateral will not be removed from the Mortgaged
Property without the consent of Lender; and (8) no financing statement covering
any of the UCC Collateral or any proceeds thereof is on file in any public
office except pursuant hereto.

(c) All property of every kind acquired by Borrower after the date of this
Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
mortgages, deeds to secure debt, security agreements, financing statements,
assignments and assurances as Lender shall require for accomplishing the
purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 7 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

3. Assignment of Leases and Rents; Appointment of Receiver; Lender in
Possession.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Leases and Rents. It is the
intention of Borrower to establish present, absolute and irrevocable transfers
and assignments to Lender of all Leases and Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower. Borrower and Lender intend the assignments of Leases
and Rents to be effective immediately and to constitute absolute present
assignments, and not assignments for additional security only. Only for purposes
of giving effect to these absolute assignments of Leases and Rents, and for no
other purpose, the Leases and Rents shall not be deemed to be a part of the
Mortgaged Property. However, if these present, absolute and unconditional
assignments of Leases and Rents are not enforceable by their terms under the
laws of the Property Jurisdiction, then each of the Leases and Rents shall be
included as part of the Mortgaged Property, and it is the intention of Borrower,
in such circumstance, that this Security Instrument create and perfect a lien on
each of the Leases and Rents in favor of Lender, which liens shall be effective
as of the date of this Security Instrument.

(b) Until the occurrence of an Event of Default, but subject to the limitations
set forth in the Loan Documents, Borrower shall have a revocable license to
exercise all rights, power and authority granted to Borrower under the Leases
(including the right, power and authority to modify the terms of any Lease or
extend or terminate any Lease subject to the limitations set forth in the Loan
Documents), and to collect and receive all Rents, to hold all Rents in trust for
the benefit of Lender, and to apply all Rents to pay the Monthly Debt Service
Payments and the other amounts then due and payable under the other Loan
Documents, including Imposition Deposits, and to pay the current costs and
expenses of managing, operating and maintaining the Mortgaged Property,
including utilities and Impositions (to the extent not included in Imposition
Deposits), tenant improvements and other capital expenditures. So long as no
Event of Default has occurred, the Rents remaining after application pursuant to
the preceding sentence may be retained by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Security
Instrument.

(c) From and after the occurrence of an Event of Default, without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, the revocable license granted to
Borrower pursuant to Section 3(b) shall automatically terminate, and Lender
shall immediately have all rights, powers and authority granted to Borrower
under any Lease (including the right, power and authority to modify the terms of
any such Lease, or extend or terminate any such Lease) and, without notice,
Lender shall be entitled to all Rents as they become due and payable, including
Rents then due and unpaid. From and after the occurrence of an Event of Default,
Borrower authorizes Lender to collect, sue for and compromise Rents and directs
each tenant of the Mortgaged Property to pay all Rents to, or as directed by,
Lender, and Borrower shall, upon Borrower’s receipt of any Rents from any
sources, pay the total amount of such receipts to Lender. Although the foregoing
rights

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 8 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

of Lender are self-effecting, at any time from and after the occurrence of an
Event of Default, Lender may make demand for all Rents, and Lender may give, and
Borrower hereby irrevocably authorizes Lender to give, notice to all tenants of
the Mortgaged Property instructing them to pay all Rents to Lender. No tenant
shall be obligated to inquire further as to the occurrence or continuance of an
Event of Default, and no tenant shall be obligated to pay to Borrower any
amounts that are actually paid to Lender in response to such a notice. Any such
notice by Lender shall be delivered to each tenant personally, by mail or by
delivering such demand to each rental unit.

(d) From and after the occurrence of an Event of Default, Lender may, regardless
of the adequacy of Lender’s security or the solvency of Borrower, and even in
the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.

(e) Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred, and
regardless of the adequacy of Lender’s security or Borrower’s solvency, and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in Section 3. If Lender elects to seek the appointment of a receiver for the
Mortgaged Property at any time after an Event of Default has occurred, Borrower,
by its execution of this Security Instrument, expressly consents to the
appointment of such receiver, including the appointment of a receiver ex parte,
if permitted by applicable law. Borrower consents to shortened time
consideration of a motion to appoint a receiver. Lender or the receiver, as
applicable, shall be entitled to receive a reasonable fee for managing the
Mortgaged Property and such fee shall become an additional part of the
Indebtedness. Immediately upon appointment of a receiver or Lender’s entry upon
and taking possession and control of the Mortgaged Property, possession of the
Mortgaged Property and all documents, records (including records on electronic
or magnetic media), accounts, surveys, plans, and specifications relating to the
Mortgaged Property, and all security deposits and prepaid Rents, shall be
surrendered to Lender or the receiver, as applicable. If Lender takes possession
and control of the Mortgaged Property, Lender may exclude Borrower and its
representatives from the Mortgaged Property.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 9 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(f) The acceptance by Lender of the assignments of the Leases and Rents pursuant
to this Section 3 shall not at any time or in any event obligate Lender to take
any action under any Loan Document or to expend any money or to incur any
expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:

(1) obligated to perform any of the terms, covenants and conditions contained in
any Lease (or otherwise have any obligation with respect to any Lease);

(2) obligated to appear in or defend any action or proceeding relating to any
Lease or the Mortgaged Property; or

(3) responsible for the operation, control, care, management or repair of the
Mortgaged Property or any portion of the Mortgaged Property.

The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.

(g) Lender shall be liable to account only to Borrower and only for Rents
actually received by Lender. Lender shall not be liable to Borrower, anyone
claiming under or through Borrower or anyone having an interest in the Mortgaged
Property by reason of any act or omission of Lender under this Section 3, and
Borrower hereby releases and discharges Lender from any such liability to the
fullest extent permitted by law. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure or waive any Event of Default or invalidate
any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document.

4. Protection of Lender’s Security.

If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender’s security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender’s
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 10 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(a) paying fees and out-of-pocket expenses of attorneys, accountants, inspectors
and consultants;

(b) entering upon the Mortgaged Property to make repairs or secure the Mortgaged
Property;

(c) obtaining (or force-placing) the insurance required by the Loan Documents;
and

(d) paying any amounts required under any of the Loan Documents that Borrower
has failed to pay.

Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid. The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.

5. No Other Indebtedness and Mezzanine Financing.

Other than the Mortgage Loan, Borrower shall not incur or be obligated at any
time with respect to any loan or other indebtedness in connection with or
secured by the Mortgaged Property. Neither Borrower nor any owner of Borrower
shall (a) incur any “mezzanine debt,” secured or unsecured, or issue any
preferred equity that is secured by a pledge of the ownership interests in
Borrower or by a pledge of the cash flows of Borrower to the extent the Transfer
of the underlying ownership interests is otherwise prohibited by the Loan
Agreement, or (b) incur any similar Indebtedness or equity with respect to the
Mortgaged Property or ownership interest in Borrower or any owner of Key
Principal or Guarantor that is secured by a pledge of the cash flows of Borrower
to the extent the Transfer of the underlying ownership interests is otherwise
prohibited by the Loan Agreement.

6. Default; Acceleration; Remedies.

(a) From and after the occurrence of an Event of Default, Lender, at its option,
may declare the Indebtedness to be immediately due and payable without further
demand, and may either with or without entry or taking possession as herein
provided or otherwise, proceed by suit or suits at law or in equity or any other
appropriate proceeding or remedy (1) to enforce payment of the Mortgage Loan;
(2) to foreclose this Security Instrument judicially or non-judicially by the
power of sale granted herein; (3) to enforce or exercise any right under any
Loan Document; and (4) to pursue any one (1)or more other remedies provided in
this Security Instrument or in any other Loan Document or otherwise afforded by
applicable law. Each right and remedy provided in this Security Instrument or
any other Loan Document is distinct from all other rights or remedies under this
Security Instrument or any other Loan Document or otherwise afforded

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 11 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. Borrower has the
right to bring an action to assert the nonexistence of an Event of Default or
any other defense of Borrower to acceleration and sale.

(b) Borrower acknowledges that the power of sale granted in this Security
Instrument may be exercised or directed by Lender without prior judicial
hearing. In the event Lender invokes the power of sale:

(1) Lender shall send to Borrower and any other Persons required to receive such
notice, written notice of Lender’s election to cause the Mortgaged Property to
be sold. Borrower hereby authorizes and empowers Trustee to take possession of
the Mortgaged Property, or any part thereof, and hereby grants to Trustee a
power of sale and authorizes and empowers Trustee to sell (or, in the case of
the default of any purchaser, to resell) the Mortgaged Property or any part
thereof, in compliance with applicable law, including compliance with any and
all notice and timing requirements for such sale;

(2) Trustee shall have the authority to determine the terms of the sale. In
connection with any such sale, the whole of the Mortgaged Property may be sold
in one (1) parcel as an entirety or in separate lots or parcels at the same or
different times. Lender shall have the right to become the purchaser at any such
sale. Trustee shall be entitled to receive fees and expenses from such sale not
to exceed the amount permitted by applicable law;

(3) within a reasonable time after the sale, Trustee shall deliver to the
purchaser of the Mortgaged Property a deed or such other appropriate conveyance
document conveying the Mortgaged Property so sold without any express or implied
covenant or warranty. The recitals in such deed or document shall be prima facie
evidence of the truth of the statements made in those recitals; and

(4) the outstanding principal amount of the Mortgage Loan and the other
Indebtedness, if not previously due, shall be and become immediately due and
payable without demand or notice of any kind. If the Mortgaged Property is sold
for an amount less than the amount outstanding under the Indebtedness, the
deficiency shall be determined by the purchase price at the sale or sales.
Borrower waives all rights, claims, and defenses with respect to Lender’s
ability to obtain a deficiency judgment.

(c) Borrower acknowledges and agrees that the proceeds of any sale shall be
applied as determined by Lender unless otherwise required by applicable law.

(d) The Trustee hereby lets the Mortgaged Property to Borrower until a sale is
held under the foregoing provisions therefor, or until an Event of Default shall
occur, upon the following terms and conditions: Borrower, and every and all
persons claiming or possessing

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 12 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

such premises, and any part thereof, by, through or under Borrower, shall pay
rent therefor during said term, payable upon demand, and shall and will
surrender peaceable possession of the Mortgaged Property, and any and every part
thereof, sold under the provisions of this Security Instrument, to the purchaser
thereof under such sale, without notice or demand therefor, and shall and will
at once, without notice, surrender up possession of the Mortgaged Property and
every part thereof in the event Lender shall take charge and enter as
hereinbefore provided.

(e) In connection with the exercise of Lender’s rights and remedies under this
Security Instrument and any other Loan Document, there shall be allowed and
included as Indebtedness: (1) all expenditures and expenses authorized by
applicable law and all other expenditures and expenses which may be paid or
incurred by or on behalf of Lender for reasonable legal fees, appraisal fees,
outlays for documentary and expert evidence, stenographic charges and
publication costs; (2) all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Lender
incurred in preparation for, contemplation of or in connection with the exercise
of Lender’s rights and remedies under the Loan Documents; and (3) costs (which
may be reasonably estimated as to items to be expended in connection with the
exercise of Lender’s rights and remedies under the Loan Documents) of procuring
all abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurance with respect to title as Lender may
deem reasonably necessary either to prosecute any suit or to evidence the true
conditions of the title to or the value of the Mortgaged Property to bidders at
any sale which may be held in connection with the exercise of Lender’s rights
and remedies under the Loan Documents. All expenditures and expenses of the
nature mentioned in this Section 6, and such other expenses and fees as may be
incurred in the protection of the Mortgaged Property and rents and income
therefrom and the maintenance of the lien of this Security Instrument, including
the fees of any attorney employed by Lender in any litigation or proceedings
affecting this Security Instrument, the Note, the other Loan Documents, or the
Mortgaged Property, including bankruptcy proceedings, any Foreclosure Event, or
in preparation of the commencement or defense of any proceedings or threatened
suit or proceeding, or otherwise in dealing specifically therewith, shall be so
much additional Indebtedness and shall be immediately due and payable by
Borrower, with interest thereon at the Default Rate until paid.

(f) Any action taken by Trustee or Lender pursuant to the provisions of this
Section 6 shall comply with the laws of the Property Jurisdiction. Such
applicable laws shall take precedence over the provisions of this Section 6, but
shall not invalidate or render unenforceable any other provision of any Loan
Document that can be construed in a manner consistent with any applicable law.
If any provision of this Security Instrument shall grant to Lender (including
Lender acting as a mortgagee-in-possession), Trustee or a receiver appointed
pursuant to the provisions of this Security Instrument any powers, rights or
remedies prior to, upon or following the occurrence of an Event of Default that
are more limited than the powers, rights, or remedies that would otherwise be
vested in such party under any applicable law in the absence of said provision,
such party shall be vested with the powers, rights, and remedies granted in such
applicable law to the full extent permitted by law.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 13 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

7. Waiver of Statute of Limitations and Marshaling.

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through, or under it,
and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Security
Instrument waives any and all right to require the marshaling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels (at the same
time or different times) in connection with the exercise of any of the remedies
provided in this Security Instrument or any other Loan Document, or afforded by
applicable law.

8. Waiver of Redemption; Rights of Tenants.

(a) Borrower hereby covenants and agrees that it will not at any time apply for,
insist upon, plead, avail itself, or in any manner claim or take any advantage
of, any appraisement, stay, exemption or extension law or any so-called
“Moratorium Law” now or at any time hereafter enacted or in force in order to
prevent or hinder the enforcement or foreclosure of this Security Instrument.
Without limiting the foregoing:

(1) Borrower for itself and all Persons who may claim by, through, or under
Borrower, hereby expressly waives any so-called “Moratorium Law” and any and all
rights of reinstatement and redemption, if any, under any order or decree of
foreclosure of this Security Instrument, it being the intent hereof that any and
all such “Moratorium Laws,” and all rights of reinstatement and redemption of
Borrower and of all other Persons claiming by, through, or under Borrower are
and shall be deemed to be hereby waived to the fullest extent permitted by
applicable law;

(2) Borrower shall not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or delegated to Lender but will suffer and permit the
execution of every such right, power and remedy as though no such law or laws
had been made or enacted; and

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 14 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) If Borrower is a trust, Borrower represents that the provisions of this
Section 8 (including the waiver of reinstatement and redemption rights) were
made at the express direction of Borrower’s beneficiaries and the persons having
the power of direction over Borrower, and are made on behalf of the trust estate
of Borrower and all beneficiaries of Borrower, as well as all other persons
mentioned above.

(b) Lender shall have the right to foreclose subject to the rights of any tenant
or tenants of the Mortgaged Property having an interest in the Mortgaged
Property prior to that of Lender. The failure to join any such tenant or tenants
of the Mortgaged Property as party defendant or defendants in any such civil
action or the failure of any decree of foreclosure and sale to foreclose their
rights shall not be asserted by Borrower as a defense in any civil action
instituted to collect the Indebtedness, or any part thereof or any deficiency
remaining unpaid after foreclosure and sale of the Mortgaged Property, any
statute or rule of law at any time existing to the contrary notwithstanding.

9. Notice.

(a) All notices under this Security Instrument shall be:

(1) in writing, and shall be (A) delivered, in person, (B) mailed, postage
prepaid, either by registered or certified delivery, return receipt requested,
or (C) sent by overnight express courier;

(2) addressed to the intended recipient at its respective address set forth at
the end of this Security Instrument; and

(3) deemed given on the earlier to occur of:

(A) the date when the notice is received by the addressee; or

(B) if the recipient refuses or rejects delivery, the date on which the notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or such express courier service.

(b) Any party to this Security Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 9.

(c) Any required notice under this Security Instrument which does not specify
how notices are to be given shall be given in accordance with this Section 9.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 15 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

10. Mortgagee-in-Possession.

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.

11. Release.

Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender’s costs incurred in connection
with such release.

12. Further Assurances for Trustee.

Borrower shall execute, acknowledge, and deliver, at its sole cost and expense,
all further acts, deeds, conveyances, assignments, estoppel certificates,
financing statements, transfers and assurances as Trustee may require from time
to time in order to better assure, grant, and convey to Trustee the rights
intended to be granted, now or in the future, to Trustee under this Security
Instrument.

13. Successor Trustee.

Lender, at Lender’s option, with or without cause, may from time to time remove
Trustee and appoint a successor trustee by an instrument recorded in the city or
county in which this Security Instrument is recorded. Without conveyance of the
Mortgaged Property, the successor trustee shall succeed to all the title, power
and duties conferred upon the Trustee in this Security Instrument and by
applicable law.

For purposes of this Security Instrument the term “Trustee” means the person
identified as Trustee in the first paragraph of this Security Instrument and any
successor trustee appointed by Lender pursuant to this Section 13 or otherwise
appointed as permitted by law.

14. Missouri State Specific Provisions.

The following notice is given to comply with Sections 432.045 and 432.047 of the
Revised Statutes of Missouri: Oral agreements or commitments to loan money,
extend credit or to forbear from enforcing repayment of a debt, including
promises to extend or sever such debt, are not enforceable, regardless of the
legal theory upon which it is based that is in any way related to the credit
agreement. To protect you (borrower(s)) and us (creditor) from misunderstanding
or disappointment, any agreements we reach covering such matters are contained
in this writing, which is the complete and exclusive statement of the agreement
between us, except as we may later agree in writing to modify it.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 16 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

As used in this Section 14, “this writing” is deemed to include this Security
Instrument and all other Loan Documents.

15. Governing Law; Consent to Jurisdiction and Venue.

This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

16. Miscellaneous Provisions.

(a) This Security Instrument shall bind, and the rights granted by this Security
Instrument shall benefit, the successors and assigns of Lender. This Security
Instrument shall bind, and the obligations granted by this Security Instrument
shall inure to, any permitted successors and assigns of Borrower under the Loan
Agreement. If more than one (1) person or entity signs this Security Instrument
as Borrower, the obligations of such persons and entities shall be joint and
several. The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Security
Instrument shall create any other relationship between Lender and Borrower. No
creditor of any party to this Security Instrument and no other person shall be a
third party beneficiary of this Security Instrument or any other Loan Document.

(b) The invalidity or unenforceability of any provision of this Security
Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.

(c) The following rules of construction shall apply to this Security Instrument:

(1) The captions and headings of the sections of this Security Instrument are
for convenience only and shall be disregarded in construing this Security
Instrument.

(2) Any reference in this Security Instrument to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Security Instrument or to a Section or Article of this Security Instrument.

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 17 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

(3) Any reference in this Security Instrument to a statute or regulation shall
be construed as referring to that statute or regulation as amended from time to
time.

(4) Use of the singular in this Security Instrument includes the plural and use
of the plural includes the singular.

(5) As used in this Security Instrument, the term “including” means “including,
but not limited to” or “including, without limitation,” and is for example only,
and not a limitation.

(6) Whenever Borrower’s knowledge is implicated in this Security Instrument or
the phrase “to Borrower’s knowledge” or a similar phrase is used in this
Security Instrument, Borrower’s knowledge or such phrase(s) shall be interpreted
to mean to the best of Borrower’s knowledge after reasonable and diligent
inquiry and investigation.

(7) Unless otherwise provided in this Security Instrument, if Lender’s approval
is required for any matter hereunder, such approval may be granted or withheld
in Lender’s sole and absolute discretion.

(8) Unless otherwise provided in this Security Instrument, if Lender’s
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action or decision shall be made in Lender’s sole and absolute
discretion.

(9) All references in this Security Instrument to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

(10) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

17. Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.

18. WAIVER OF TRIAL BY JURY.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 18 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ARISING OUT OF THIS SECURITY INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES
AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH
RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:

 

x   Exhibit A    Description of the Land (required) ¨   Exhibit B   
Modifications to Security Instrument

[Remainder of Page Intentionally Blank]

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page 19 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.

 

BORROWER:

SIR EBT LOFTS, LLC,

a Delaware limited liability company

By:  

Steadfast Income Advisor, LLC,

a Delaware limited liability company

Its:   Manager

By:   /s/    Rodney F. Emery  

Name: Rodney F. Emery

 

Title: CEO and President

 

The name, chief executive office and organizational

identification number of Borrower (as Debtor under

any applicable Uniform Commercial Code) are:

Debtor Name/Record Owner: SIR EBT LOFTS, LLC

Debtor Chief Executive Office Address:

18100 Von Karman Avenue, Suite 500

Irvine, Orange County, California 92612

Debtor Organizational ID Number: 505026

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page S-1 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

The name and chief executive office of Lender (as

Secured Party) are:

Secured Party Name: PNC BANK, NATIONAL ASSOCIATION

Secured Party Chief Executive Office Address:

26901 Agoura Road, Suite 200

Calabasas Hills, California 91301

Trustee Notice Address:

Steven M. Leigh, Esq.

Martin, Leigh, Laws & Fritzlen PC

900 Peck’s Plaza

1044 Main Street

Kansas City, MO 64105

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page S-2 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF CALIFORNIA

     )            )       SS.

COUNTY OF ORANGE

     )      

On December 15, 2011, before me, Mona Salama, a Notary Public, personally
appeared Rodney F. Emery, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

/s/ Mona Salama Notary Public

[Seal]

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page S-3 Missouri  
01-11   © 2011 Fannie Mae



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

Lots H, I, J and K, Block 23, MCGEE’S ADDITION, a subdivision in Kansas City,
Jackson County, Missouri, according to the recorded plat thereof.

NOTE: City, State and County Tax ID No.: 29-230-34-02-00-0-00-000

 

Fannie Mae Multifamily Security Instrument   Form 6025.MO   Page A-1 Missouri  
01-11   © 2011 Fannie Mae